FILED
                                                             United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                  Tenth Circuit

                            FOR THE TENTH CIRCUIT                  October 2, 2020
                        _________________________________
                                                                Christopher M. Wolpert
                                                                    Clerk of Court
MELVIN L. SHIELDS, 47149,

      Plaintiff - Appellant,

v.                                                     No. 20-3127
                                              (D.C. No. 5:20-CV-03077-SAC)
SAM CLINE, Warden, El Dorado                             (D. Kan.)
Correctional Facility, in his individual
capacity; EL DORADO
CORRECTIONAL FACILITY,
Segregation Review Board; T. O'BRIEN,
EAI, El Dorado Correctional Facility, in
his individual capacity; ALLISON
AUSTIN, UTS, El Dorado Correctional
Facility, in her individual capacity; (FNU)
KELLY, Sergeant, El Dorado Correctional
Facility, in his individual capacity; DAN
SCHNURR, Warden, Hutchinson
Correctional Facility, in his individual
capacity; HUTCHINSON
CORRECTIONAL FACILITY,
Segregation Review Board; (FNU)
VANHOOSE, Major, Hutchinson
Correctional Facility, in his individual
capacity; JORDAN BELL, Unit Team
Manager, Hutchinson Correctional Facility,
in his individual capacity; B.H.
STANSBURY, Segregation Review Board
Member, Hutchinson Correctional Facility,
in his individual capacity,

      Defendants - Appellees.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

       Melvin Shields appeals the district court’s dismissal of his 42 U.S.C. § 1983

claims. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                             I

       This appeal arises from Shields’ incarceration at the El Dorado Correctional

Facility in Kansas. Shields alleges that defendant Sergeant Kelly wrote a false

disciplinary report, with knowledge that the report was false, that caused Shields to be

placed on pre-hearing detention. Two days later, he was placed on long-term segregation

(“OSR” status) without a disciplinary hearing. Shields claims that his placement on OSR

status was justified by his 2019 first-degree murder conviction for a cold case that

occurred in 1988 and two prison disciplinary charges assessed fifteen and nineteen years

prior to his complaint. He further alleges that he remained in administrative segregation

for five months without meaningful segregation review hearings even though the false

disciplinary report was later dismissed. Finally, he claims he was retaliated against for

objecting to his segregation by being moved to the more restrictive A3 cellhouse.




       *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                           -2-
       In his original complaint, Shields asserted claims under § 1983, alleging that

(1) defendant Kelly wrote a false disciplinary report that caused him to be placed in

pre-hearing detention, (2) his administrative segregation violated his due process rights,

(3) defendants retaliated against him for exercising his First Amendment rights, (4) his

prison disciplinary sanctions violated double jeopardy, (5) defendants acted with

deliberate indifference to his medical conditions, and (6) defendants violated an

independent constitutional right to have his grievance investigated. The district court

dismissed Shields’ claims and denied Shields leave to proceed in forma pauperis (“IFP”)

on appeal because he did not present a nonfrivolous argument for relief and his appeal

was not taken in good faith. Shields appeals the district court’s denial of (1) his due

process claim, (2) his claim pertaining to Kelly’s false disciplinary report, and (3) his

First Amendment retaliation claim.

                                              II

       Before considering the merits of Shields’ appeal, we must determine whether he

may proceed under 28 U.S.C. § 1915(g). Pursuant to the Prison Litigation Reform Act of

1995, prisoners are usually required to pay the full amount of the filing fees at the outset

of their appeal. Strope v. Cummings, 653 F.3d 1271, 1273 (10th Cir. 2011). Indigent

prisoners, however, “need not pay federal court filing fees in full prior to initiating an

appeal” so long as they have not accumulated three strikes for actions or appeals that are

dismissed for being frivolous, malicious, or failing to state a claim. Id. (internal

quotations and citations omitted).



                                             -3-
       Shields accumulated two strikes prior to these proceedings. Shields v. Koerner, et

al., No. 5:00-cv-03328-GTV (D. Kan. Nov 14, 2000); Shields v. Hopkins, et al., No.

5:00-cv-03296-GTV (D. Kan. Nov. 15, 2000). Additionally, the district court held that

Shields “failed to present the court with a plausible federal claim for relief which would

justify the court retaining jurisdiction over this matter,” thereby granting a third strike.

However, because Shields accrued his third strike as the result of the dismissal of the case

underlying this appeal, we can consider whether the district court erred in concluding that

Shields failed to allege a plausible federal claim for relief. Hafed v. Fed. Bureau of

Prisons, 635 F.3d 1172, 1177 (10th Cir. 2011) abrogated in part by Coleman v. Tollefson,

575 U.S. 532 (2015).1 Because Shields had not accrued three strikes prior to these

proceedings and because he meets the indigency requirements, we GRANT leave to

proceed IFP.

                                              III

       We liberally construe a pro se appellant’s briefs. Davis v. Clifford, 825 F.3d
1131, 1134 n.1 (10th Cir. 2016). However, we do not act as the pro se litigant’s

advocate. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). We “will not supply

additional facts, nor will we construct a legal theory for plaintiff that assumes facts that




       1
         Coleman abrogated the holding in Hafed that a strike never counts “against a
litigant until he has exhausted or waived his appeals.” Hafed, 635 F.3d at 1176; see
also Carr v. Zwally, 760 F. App’x 550, 558 (10th Cir. 2019) (recognizing abrogation
in part). However, Coleman explicitly declined to consider “an attempt to appeal
from the trial court's dismissal of [a] third complaint.” Coleman, 135 S. Ct. at 1765.
Accordingly, Hafed remains binding 10th Circuit precedent on this issue.
                                             -4-
have not been pleaded.” Peterson v. Shanks, 149 F.3d 1140, 1143 (10th Cir. 1998)

(quotation omitted).

                                              A

       Shields alleges that his due process rights were violated when he was placed in

long-term segregation for five months without a disciplinary hearing and without

meaningful monthly segregation review hearings.

       Prison conditions that “‘impose atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life’ may create a liberty interest protected by

the Due Process Clause.” Fogle v. Pierson, 435 F.3d 1252, 1259 (10th Cir. 2006)

(alteration adopted) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). To determine

whether there is a protected liberty interest, courts generally consider factors such as

“whether (1) the segregation relates to and furthers a legitimate penological interest, such

as safety or rehabilitation; (2) the conditions of placement are extreme; (3) the placement

increases the duration of confinement . . . ; and (4) the placement is indeterminate.”

Estate of DiMarco v. Wyo. Dep’t of Corrections, 473 F.3d 1334, 1342 (10th Cir. 2007).

       Based on Shields’ allegations, the administrative segregation did not further a

legitimate penological interest. Shields alleges that he was placed in administrative

segregation for five months because of his conviction for a cold case murder that

occurred thirty years earlier, two incidences of prior prison misconduct from fifteen and

nineteen years ago, and a disciplinary report that was subsequently dismissed. Without

additional justification, we cannot conclude that decades-old conduct constitutes a safety

concern sufficient to warrant present-day segregation. This is especially true considering

                                            -5-
Shields alleges that he lived in the general population without incident for years after his

past misconduct.

       However, the other three factors weigh against Shields. Shields failed to allege

sufficient facts that his segregation “impose[d] atypical and significant hardship on [him]

in relation to the ordinary incidents of prison life.” Wilkinson v. Austin, 545 U.S. 209,

222–23 (2005) (emphasis added) (quotation omitted). Shields only alleges that

administrative segregation is more restrictive and that he is not allowed contact visitation,

three hot meals a day, or access to all of the resources in the law library. Although

administrative segregation imposes an inherent hardship, see Davis v. Ayala, 576 U.S.
257, 287 (2015) (Kennedy, J., concurring), the fact of isolating confinement is not in and

of itself enough to create a liberty interest. See Sandin, 515 U.S. at 486. Shields’ other

allegations are not atypical to the ordinary incidents of prison life. Id. at 484.

Additionally, Shields does not allege that his placement increased the duration of his

confinement or that it was indeterminate. He was segregated for five months, and he

received monthly review board hearings. Though he alleges that these hearings were a

“sham,” he does allege any facts to support this claim. For these reasons, we conclude

that Shields failed to allege a deprivation of a constitutionally protected liberty interest.

                                               B

       Shields claims that Kelly wrote a false disciplinary report that caused him to be

placed on pre-hearing detention and long-term segregation. This conclusory assertion is

insufficient to provide fair notice of a claim. See Escobar v. Mora, 496 F. App’x 806,



                                             -6-
816 (10th Cir. 2012)2 (“[M]ere allegations of falsified evidence or misconduct reports,

without more, do not state a claim.” (internal citation and quotations omitted)).

Accordingly, this claim was properly dismissed.

                                              C

        Shields alleges that he was retaliated against for objecting to his segregation by

being moved to the A3 cellhouse. He notes that he was moved the day after he wrote a

request asserting that he can challenge the manner in which his segregation decision was

made.

        Prison officials “may not retaliate against or harass an inmate because of the

inmate’s exercise of his constitutional rights.” Peterson, 149 F.3d at 1144. To claim

retaliation, an inmate “must allege specific facts showing retaliation because of the

exercise of the prisoner’s constitutional rights.” Id. (emphasis in original). The

retaliation claim must allege that the retaliatory action was sufficient to chill an ordinary

person from exercising his or her constitutional rights. See Moceck v. City of

Albuquerque, 813 F.3d 912, 930 (10th Cir. 2015).

        Inmates have a First Amendment right to petition the government for redress of

grievances, including inmate administrative appeals. See Fogle, 435 F.3d at 1264. If

Shields was retaliated against for filing administrative grievances, the defendants may be

liable for violating his constitutional rights. Id. However, Shields does not demonstrate

that he suffered from a retaliatory action sufficient to chill an ordinary person from


        2
        This unpublished opinion is cited for its persuasive value only. See 10th Cir.
R. 32.1(A).
                                             -7-
exercising his constitutional rights. He states that he was moved from his current cell to a

“more restrictive” cellhouse but does not provide any further detail about the additional

restrictions. This allegation, without more, is not enough to allege sufficient harm to

state a First Amendment retaliation claim. Accordingly, the district court properly

dismissed this claim.

                                            IV

       For the forgoing reasons, we AFFIRM. Shields’ motion to proceed IFP is

GRANTED.

                                                        Entered for the Court



                                                        Carlos F. Lucero
                                                        Circuit Judge




                                           -8-